Citation Nr: 0721835	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-11 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostatic 
hypertrophy with urinary incontinence, to include as 
secondary to service-connected prostatitis.

2.  Entitlement to service connection for vertigo.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946, and February 1948 to November 1949.

In November 2006 the Board remanded the matter in order to 
ask the veteran if he still wanted hearings on his claims, 
pursuant to his previous requests.  The veteran was so 
inquired but did not respond to VA's requests.  In July 2007 
the veteran's representative filed a Post Remand Brief and 
made no mention of any current hearing requests of the 
veteran.  The matter was returned to the Board and the claim 
for service connection for prostatic hypertrophy is now ready 
for appellate disposition.  The veteran's case is currently 
advanced on the docket.

In his substantive appeal to the Board, the veteran appears 
to have raised claims of entitlement to service connection 
for pain I the pelvis, back, legs, knees and chronic fatigue.  
These issues are referred to the RO for appropriate action.  

The issue of service connection for vertigo is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's prostatic hypertrophy with urinary incontinence 
was not incurred in or aggravated by active military service, 
and is not secondary to any service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for hypertrophy with 
urinary incontinence have not been met.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

To establish direct service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to direct service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's claim does not meet the requirements for direct 
service connection.  While the veteran has a current 
diagnosis of benign prostatic hypertrophy, most recently 
evaluated in an October 2002 VA examination, there is no 
evidence of in-service incurrence or of a nexus to service.  
A number of urinary problems are documented in service in the 
service medical records, but the records do not show a 
diagnosis of prostatic hypertrophy.  A July 1945 prostatic 
massage was "unremarkable."  The veteran's separation 
examination was normal.  In addition, there are no positive 
nexus opinions contained in the claims file.  The veteran's 
benign prostatic hypertrophy has been evaluated in VA 
examinations of September 1993, May 1996, and October 2002 
and the condition has never been related to service.  VAMC 
treatment notes are also devoid of such a link.  For these 
reasons, service connection on a direct basis must be denied.

Additionally, the claim does not meet the requirements for 
secondary service connection.  While the veteran has a 
current diagnosis as mentioned above, this condition has not 
been related to and service-connected disability.  Service 
connection is in effect for chronic prostatitis, bilateral 
hearing loss, and tinnitus.  A VA examination was ordered to 
address the veteran's contention that benign prostatic 
hypertrophy was related to his service-connected prostatitis.  
Following are review of the record, the October 2002 VA 
examiner found, "[i]t is impossible to relate diagnosis 1 
[probable prostatitis, treated in Navy, 1945 and 1948] to 
diagnosis 2 [benign prostatic hypertrophy with significant 
urinary incontinence] without resorting to complete 
speculation."  There are no opinions to the contrary in the 
claims file.  For these reasons, service connection must also 
be denied on a secondary basis.

It is noted that the veteran has submitted literature on 
colorectal cancer.  The Court has held that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish the nexus 
element.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Here, the submitted information does not speak to 
the specifics of this case and also does not relate benign 
prostatic hypertrophy to prostatitis.  As noted above, the 
case fails for lack of objective medical evidence of a 
positive nexus between the veteran's current condition and 
service or a service connected disability.

In reaching this decision the Board considered the veteran's 
arguments that his condition is related to service and/or to 
his service-connected prostatitis.  The veteran, as a lay 
person untrained in the field of medicine, is not competent 
to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). These arguments do not 
provide a factual predicate upon which compensation may be 
granted.

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
October 2002, February 2005, and February 2007 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letter of February 2005 specifically informed the veteran 
that he should submit any additional evidence that he had in 
his possession.  The letter of February 2007 provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded VA examinations in 
September 1993, May 1996, and October 2002.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
ORDER

Service connection for prostatic hypertrophy with urinary 
incontinence is denied.


REMAND

The veteran is entitled to VCAA notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b).  While notice was sent to 
the veteran in February 2007 concerning the evaluation and 
effective date that could be assigned should service 
connection be granted for his service connection claims for 
vertigo and prostatic hypertrophy, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the letter does not 
provide full and complete VCAA notice.  It does not inform 
the veteran of what medical and lay evidence is necessary to 
substantiate his service connection claim for vertigo and 
does not instruct him to submit any pertinent evidence in his 
possession.  The veteran's claim for service connection for 
vertigo was filed in October 1997 and the only VCAA notice 
letter sent to him for this claim was the February 2007 
letter, which is insufficient.  This notice is mandatory and 
must be afforded to the veteran.
		
A remand is additionally required in order to afford the 
veteran a VA examination to determine the nature and etiology 
of his disability. In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

Here, the veteran has a current diagnosis of vertigo, most 
recently documented in an April 2005 VAMC treatment note.  
The medical record is replete with the veteran's complaints 
of dizziness and vertigo.  While service medical records do 
not show a diagnosis of vertigo, the veteran contends that he 
was treated in service for vertigo while on the USS RANDALL 
224APA with nasal injections by way of Nasopharyngeal Radium 
Therapy.  A search for records supporting this contention was 
made but the treatment could not be confirmed.  In the 
absence of service medical records documenting this 
treatment, the veteran submitted a buddy statement in this 
regard.  As for a nexus, an August 1997 VAMC treatment note 
makes a statement about the etiology of the veteran's vertigo 
in possible connection with his ear problems.  The note is 
hard to decipher due to the fact that it is handwritten.  
However, this is consistent with the veteran's complaints of 
his vertigo being related to his service-connected tinnitus.  
The veteran has never been afforded a VA examination for his 
vertigo and an opinion should be provided on the existence of 
any link between his vertigo and service-connected ear 
problems and/or active service in any way.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran fully compliant VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b) as to his claim for 
service connection for vertigo.    

2.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
his vertigo.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's currently diagnosed 
vertigo 
had its onset during service or is in any 
other way causally related to his active 
service, including to his tinnitus or any 
other of his service-connected 
disabilities.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

After a corrective notice and assistance letter has been 
issued and the veteran has been given adequate time to 
respond, and all other actions have been completed, 
readjudicate the veteran's claim.  If the claims remain 
denied, issue to the veteran a supplemental statement of 
the case, and afford the appropriate period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



